IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-20891
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

EARL DWAYNE RUFFIN,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-94-298-3
                        - - - - - - - - - -
                          November 6, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Earl Dwayne Ruffin appeals his conviction and sentence for

use of a firearm during the commission of a crime of violence on

the basis that there was insufficient evidence under Bailey v.

United States, 116 S. Ct. 501 (1995), which redefined the term

“use” in 18 U.S.C. § 924(c)(1) subsequent to his plea of guilty.

The record contains sufficient evidence to support appellant’s



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20891
                                - 2 -

conviction under 18 U.S.C. § 924(c)(1), even in light of the

narrower definition of “use” enunciated in Bailey.

     As part of his plea agreement, appellant waived his right to

appeal his sentence.   See United States v. Melancon, 972 F.2d
566, 568 (5th Cir. 1992).   His challenge to the sentencing

guideline application is not properly before this court.

     AFFIRMED.